FILED
                            NOT FOR PUBLICATION                              MAR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARVIE B. CARROLL,                                 No. 13-15405

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00623-LJO-SKO

  v.
                                                  MEMORANDUM*
K. DUTRA, Correctional Officer; SOTO,
Lab Assistant Technician,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Arvie B. Carroll, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004). We affirm.

         The district court properly granted summary judgment because Carroll failed

to raise a genuine dispute of material fact as to whether he had a serious medical

need at the time of the incident. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

2006) (a serious medical need exists if a failure to treat a prisoner’s condition

could result in further significant injury or the unnecessary and wanton infliction of

pain).

         The district court did not abuse its discretion in admitting defendants’

expert’s testimony. See Stilwell v. Smith & Nephew, Inc., 482 F.3d 1187, 1191-92

(9th Cir. 2007) (setting forth standard of review and requirements for expert

testimony under Fed. R. Evid. 702; noting that the district court’s ruling is entitled

to deference, even when the expert testimony determines the outcome of a case).

         The district court did not abuse its discretion in excluding portions of his and

his wife’s declarations. See Sea-Land Serv., Inc. v. Lozen Int’l, LLC, 285 F.3d 808,

813 (9th Cir. 2002) (setting forth the standard of review and requiring a showing of

prejudice for reversal of an evidentiary ruling).

         The district court did not abuse its discretion in denying Carroll’s request for

appointment of an expert witness because the action did not involve complex


                                             2                                      13-15405
scientific evidence or complex issues. See McKinney v. Anderson, 924 F.2d 1500,

1511 (9th Cir. 1991), overruled on other grounds by Helling v. McKinney, 502
U.S. 903 (1991) (standard of review).

      Carroll’s “Request to Use Complete Original Record on Appeal,” filed on

March 18, 2013, is denied as unnecessary. Because Carroll is proceeding without

counsel, the excerpts of record requirement is waived. See 9th Cir. R. 30-1.2.

      The parties’ requests for judicial notice, set forth in their briefs, are granted.

      AFFIRMED.




                                           3                                      13-15405